Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 6/30/2022. Claims 1 – 20 are pending. Claims 1, 2, 5, 6, 8, 10, 11, and 13-19 were amended. 

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
The applicant argues “Hay fails to disclose an EM receiver in a second wellbore that receives an EM uplink signal from a downhole tool in a first wellbore that is remote from the second wellbore, as generally recited by independent claim 1.”
The applicant argues that, in view of [0041] of the pending application, that “uplink” is the process of transmitting EM signals from down hole to the surface. The applicant argues:
 In the Office Action, the Examiner appeared to interpret the reference nodes 106, 302 of Hay as the EM receiver. See Office Action, page 2. However, Hay appears to teach that the reference nodes 106, 306 are arranged in reference wells as known locations to generate magnetic guidance signals as beacons for the target wells drilled by the bottomhole assembly 120. See Hay at paragraphs [0022], [0023], [0033]-[0036]. Indeed, the Applicant respectfully submits that rather than receiving uplink signals from a downhole tool, the reference nodes of Hay appear to act as beacons to transmit periodic beacon signals to a bottomhole assembly 120. 

In sharp contrast to Hay, amended independent claim 1 generally recites an EM receiver in a second wellbore remote from a first wellbore, wherein the EM receiver is configured to receive uplink signals from the EM transmitter in the first wellbore. Hay fails to disclose every element of amended independent claim 1. For at least these reasons, the Applicant respectfully submits that Hay cannot anticipate every element of amended independent claim 1. Accordingly, the Applicant respectfully submits that claim 1 is allowable over the cited art, and requests that the anticipation rejection under 35 U.S.C. § 102(a)(1) be withdrawn. As claims 2-9 depend from claim 1, the Applicant respectfully submits that such claims are allowable for at least the same reasons discussed with respect to claim 1.

New ground of rejection are provided with the current rejection made over the embodiment of Fig. 1 in view of the embodiment of Fig. 3, as the embodiment of Fig. 1 fails to expressly teach the wireless transmitter. 
Applicant’s arguments rely on a piecemeal analysis of Hay. The applicant acknowledges that Hay teaches wherein the node acts as a beacon to generate magnetic guidance signals for the target (see [0033]), but completely omits wherein Hay recites that the reference nodes receive signals from telemetry modules of the bottomhole assemblies or wherein the reference nodes communicate signals to the surface. In Fig. 3 the nodes act as an uplink by receiving signals from the downhole assembly and transmitting them to the surface. In Fig. 1 the nodes are bidirectional and configured as both a downlink and uplink as the nodes are configured to communicate signals from the surface to the bottom hole assembly as well as communicate signals from the bottom hole assembly to the surface. 
For example, Hay teaches in [0015]:
[0015] The problems identified in the background are at least partly addressed by a borehole array for ranging and crosswell telemetry, along with certain methods for employing such a borehole array. Some embodiments of the borehole array include a set of electrically coupled reference nodes to be distributed along the length of a reference well. Each reference node includes a solenoid that is operated by a control unit. The control unit employs the solenoid to generate a magnetic field for guiding a bottomhole assembly in a nearby well. The control unit can further serve as a communications intermediary between the bottomhole assembly and a surface facility. With an array of such reference nodes, the bottomhole assembly can be guided in turn by subsequent reference nodes and employ the closest reference node as a communications link to the surface.

While the applicant acknowledges that the nodes generate a magnetic field for ranging and guiding a bottomhole assembly, Hay also teaches that the nodes are used as an intermediary between the downhole tool and the surface facility to “employ the closest reference node as a communications link to the surface. Such use of the node as a communications link to the surface would reasonably be interpreted as equivalent to “configured to receive uplink signals from the EM transmitter in the first wellbore;” as recited in the claims. 
Further, Fig. 6 and [0035]-[0040] support that the node is used as an uplink to communicate information from the bottomhole assembly to the surface. In [0035] the nodes setup bidirectional communications with the bottomhole assembly and sets up transmit and receive queues. In [0036] the nodes check for commands from the surface. In [0037] the nodes can transmit detected transmissions from the bottomhole assembly to the surface or place a message from the surface to the downhole tool in a transmit queue. In [0038] the reference node checks for message queues and “Any messages in the transmit queue are sent to the bottomhole assembly and any messages in the receive queue are sent to the surface facility.” In [0040] the telemetry module of the downhole assembly performs a message exchange with the reference nodes including transmitting message packets with any data the bottomhole assembly is configured to acquire and transmit to the surface assembly. Such communications would be equivalent to a node which receives uplink signals from the EM transmitter in the first wellbore as recited in the claim.
In addition, Hay teaches in [0022], a paragraph cited by applicant in the arguments, that:
[0022] The bottomhole assemblies each further include a telemetry module that enables the bottomhole assembly to exchange electromagnetic inter-well communications with one or more of the reference nodes. Thus in FIG. 1, an arrow 130 indicates electromagnetic communications between a reference node and bottomhole assembly 120, while a second arrow 132 indicates electromagnetic communications between another reference node and bottomhole assembly 128. Since the reference nodes 106 are coupled to the surface via a wireline or wired pipe, the bottomhole assemblies 120, 128 are expected to achieve a high communications bandwidth to the surface by employing the reference nodes as communications intermediaries.
 
While [0022] is directed towards Fig. 1, para. [0024] teaches that the bottomhole assembly of Fig. 3 includes a telemetry module “as previously described”. 
Further, Fig. 2 and [0023] teach wherein the reference node includes a control unit 208 inside the reference node which “communicates with the surface” wherein the reference node winding 216 is a transmit/receive antenna. One of ordinary skill in the art would appreciate that such antennas would be routinely configured to both transmit and receive electromagnetic signals. The reference nodes of [0023] and Fig. 2 is not limited to the embodiment of Fig. 1 or reference nodes 106 and would reasonably be applicable to the reference nodes 302 of Fig. 3.
In regards to Fig. 3 (see [0028]), the embodiment of Fig. 3 is equivalent to the embodiment of Fig. 1 except: 
[0028] Unlike the embodiment of FIG. 1 in which the borehole array served as a bidirectional communications path to the bottomhole assemblies, the embodiment of FIG. 3 employs the borehole array as a portion of a unidirectional communication loop, e.g., a loop in which commands are communicated from the hub 318 to the bottomhole assembly 314 via the drill string 310, and in which data is communicated from the bottomhole assembly to the hub via a reference node in the borehole array. 

While the borehole array of Fig. 3 does not provide bidirectional communication as in Fig. 1, the embodiment of Fig. 3 still requires data to be communicated from the bottomhole assembly to the hub via a reference node in the borehole array. As such, the bottomhole assembly would still require a transmitter in the form of a telemetry module and the reference nodes would still require a receiver as taught in [0022] for Fig. 1 in order for the data to be communicated from the bottomhole assembly to the hub via a reference node in the borehole array. Since the reference node communicates signals from the bottomhole assembly to the surface, the winding 216 would reasonably be interpreted as “an EM receiver in a second wellbore remote from the first wellbore, the EM receiver being configured to receive uplink signals from the EM transmitter in thee first wellbore,” as recited in the claims.
Therefore, the examiner maintains Hay plainly anticipates “a downhole tool comprising an EM transmitter in a first wellbore; an EM receiver in a second wellbore remote from the first wellbore, the EM receiver being configured to receive uplink signals from the EM transmitter in the first wellbore;” as recited in claim 1. The examiner maintains claims 1-20 stand rejected as outlined in the rejection below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8-11, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hay et al. US 2012/0139748 (Hay).

Regarding claim 1, Hay teaches an electromagnetic (EM) telemetry system (telemetry system of Fig. 3), comprising: 
a measuring while drilling (MWD) display computer (a drilling control system is represented by computer 320; see Fig. 3; see [0026]); 
a downhole tool comprising an EM transmitter in a first wellbore (bottom hole assembly 314 is configured in a first well and includes a telemetry module that enables electromagnetic inter-well communications wherein the bottomhole assembly is capable of communication with a reference node of a borehole array; see Fig. 3; see para. [0015], [0022], [0023], [0028], [0035]-[0040]); 
an EM receiver in a second wellbore remote from the first wellbore, the EM receiver being configured to receive uplink signals from the EM transmitter in the first wellbore (A borehole array of reference nodes 302 are arranged in a reference well which is remote from the first well are configured to receive data from the bottomhole assemblies as indicated by the reference arrow from bottom hole assembly 314 to reference node 302 in Fig. 3. The reference nodes 302 include a winding 216 as a transmit/receive antenna for communications with the bottomhole assembly such that the node acts as an intermediary between the bottomhole assembly and a surface facility allowing the bottomhole assemblies to employ the reference node as a communications link to the surface. The data communicated from the bottomhole assembly to the hub via the reference nodes could reasonably be interpreted as uplink data as the data goes from downhole to the surface. See Figs. 2-3 and 6-8; see paras. [0015], [0022], [0023], [0035]-[0040]); and 
a wireless transmitter configured to transmit signals received at the EM receiver in the second wellbore to the MWD display computer (hub 318 receives data from reference nodes 302 and includes a wireless link to couple the hub 318 to a surface control system represented by computer 320, wherein the data could reasonably be interpreted as equivalent to uplink signals; see [0015], [0022], [0023], [0026]-[0028], [0035]-[0040]; see Fig. 3).

Regarding claim 10, Hay teaches a method for downhole electromagnetic (EM) telemetry (telemetry systems of Fig. 3 for a method for downhole telemetry), comprising: 
transmitting an EM uplink signal from an EM transmitter of a downhole tool located in a first wellbore (the bottomhole assembly 314 comprise a telemetry module that enable the bottomhole assembly to exchange electromagnetic inter-well communications with one or more reference nodes; see [0016], [0022]- [0024]; see Fig. 3), wherein the downhole tool comprises a rotary steerable system (RSS), a motor, a logging-while drilling (LWD) tool, a measurement-while-drilling tool (MWD), or any combination thereof (a bottomhole assembly 314 is connected to a drill string and comprises a drill bit which would reasonably be interpreted as a LWD or MWD tool; see Fig. 3; see [0024], ]0026]); 
receiving the EM uplink signal at an EM receiver located in a second wellbore remote from the first wellbore (A borehole array of reference nodes 302 are arranged in a reference well 304 which is remote from the first wellbore are configured to receive data from the bottomhole assemblies as indicated by the reference arrow from bottom hole assembly 314 to reference node 302 in Fig. 3. The reference nodes 302 include a winding 216 as a transmit/receive antenna for communications with the bottomhole assembly such that the node acts as an intermediary between the bottomhole assembly and a surface facility allowing the bottomhole assemblies to employ the reference node as a communications link to the surface. The data communicated from the bottomhole assembly to the hub via the reference nodes could reasonably be interpreted as uplink data as the data goes from downhole to the surface. See Figs. 2-3 and 6-8; see paras. [0015], [0022], [0023], [0035]-[0040]); and 
wirelessly transmitting the EM signal to an MWD display computer from a surface wireless transmitter (hub 318 receives data from reference nodes 302 and includes a wireless link to couple the hub 318 to a surface control system represented by computer 320, wherein the data could reasonably be interpreted as equivalent to uplink signals; see [0015], [0022], [0023], [0026]-[0028], [0035]-[0040]; see Fig. 3).

Regarding claim 18, Hay teaches a method for downhole electromagnetic (EM) telemetry (telemetry systems of Fig. 3 for a method for downhole telemetry), comprising: 
at an MWD display computer, receiving an uplink signal from a wireless transmitter located at a surface location of a first wellbore (Computer 320 is used for a drilling operation and would reasonably be interpreted as equivalent to a MWD display computer, and the computer 320 receives data from a data acquisition/communications hub 318 located at the surface of a reference well via wireless link which would require a wireless transmitter. The data is communicated from the bottomhole assembly to the hub via a reference node in the borehole array and would reasonably be interpreted as equivalent to an uplink signal. See Fig. 3; [0024] – [0028]), wherein: 
the wireless transmitter receives the uplink signal from an EM receiver in the first wellbore (The hub 318 would require a wireless transmitter to communicate with the computer 320 and the hub receives the signal from a transmit/receive antenna winding 216 of a borehole array of reference nodes 302 arranged in a reference well 304. The data communicated from the bottomhole assembly to the hub via the reference node in the borehole array would reasonably be interpreted as uplink data. See Figs. 2, 3; see paras. [0023]-[0028]); and 
the EM receiver receives the signal from an EM transmitter located in a second wellbore remote from the first wellbore (A borehole array of reference nodes 302 are arranged in a reference well 304 which is remote from the first wellbore are configured to receive data from the bottomhole assemblies as indicated by the reference arrow from bottom hole assembly 314 to reference node 302 in Fig. 3. The reference nodes 302 include a winding 216 as a transmit/receive antenna for communications with the bottomhole assembly such that the node acts as an intermediary between the bottomhole assembly and a surface facility allowing the bottomhole assemblies to employ the reference node as a communications link to the surface. The data communicated from the bottomhole assembly to the hub via the reference nodes could reasonably be interpreted as uplink data as the data goes from downhole to the surface. See Figs. 2-3 and 6-8; see paras. [0015], [0022], [0023], [0035]-[0040]]).

Regarding claims 2 and 11, Hay further teaches wherein the EM transmitter is a first EM transmitter and the uplink signals are first uplink signals, and further comprising a second downhole tool comprising a second EM transmitter in a third wellbore, and wherein the EM receiver is configured to receive second uplink signals from the second EM transmitter (bottom hole assemblies 430, 440, 450 are configured in different wells 1-3 and each would comprise a transmitter which communicates with the EM receivers of the reference nodes of the borehole array; see Fig. 1; see para. [0019]-[0022]).

Regarding claim 5 and 16, wherein wireless transmitter is configured to transmit the uplink signals to a remote data network (computer 320 could reasonably be interpreted as a remote data processor or network; see paras. [0026] and [0027]).

Regarding claims 8 and 15, Hay teaches further comprising an insulated cable to transmit the uplink signals received at the EM receiver to the wireless transmitter (the inter-node couplings include wireline cable which one of ordinary skill in the art would appreciate to be equivalent to an insulated cable; see [0018]).

Regarding claim 9, Hay further teaches wherein a depth of the EM receiver is greater than or equal to a depth of the EM transmitter (Figs. 4 and 5 show the receivers may be above, equal to, or below the transmitters; see Figs. 4 and 5).

Regarding claim 17, Hay further teaches comprising at least partially decoding the EM signal at the MWD display computer (the computer 320 allows the user to view and interact with the data which would require some form of partial decoding; see para. [0027]).

Regarding claim 19, Hay further teaches wherein the signal includes survey information from the second wellbore (information includes formation properties that have been logged; see para. [0040]).

Regarding claim 20, wherein the MWD display computer is a remote data processor (computer 320 could reasonably be interpreted as a remote data processor or network; see paras. [0026] and [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay et al. US 2012/0139748 (Hay).

Regarding claim 7, the embodiment of Fig. 3 of Hay fails to teach wherein the EM receiver is configured to transmit a downhole signal to the EM transmitter.
Hay teaches in the embodiment of Fig. 1 wherein the EM receiver is configured to transmit a downhole signal to the EM transmitter (In the embodiment of Fig. 1 the electromagnetic communications are bidirectional as indicated by arrows 130, 132 signals can be sent both directions between the receivers drilling assemblies and the nodes; see Fig. 1; see para. [0022], [0035] - [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the EM receiver is configured to transmit a downhole signal to the EM transmitter as taught in Fig. 1 of Hay into Fig. 3 of Hay in order to gain the advantage of bidirectional communication between the borehole assemblies and the reference nodes to communicate information regarding distance and direction and to permit the telemetry module of the borehole assemblies to initiate a handshaking operation with a selected reference node to identify to determine the protocol and set up transmit and receive queues.

Regarding claim 13, the embodiment of Fig. 3 of Hay fails to teach wherein the EM uplink signal is a first EM signal, and further comprising transmitting a second EM downlink signal from the EM receiver to the EM transmitter.
Hay teaches in the embodiment of Fig. 1 wherein the EM uplink signal is a first EM signal, and further comprising transmitting a second EM downlink signal from the EM receiver to the EM transmitter (In the embodiment of Fig. 1 the electromagnetic communications are bidirectional as indicated by arrows 130, 132 signals can be sent both directions between the receivers drilling assemblies and the nodes and step 714 includes wherein the telemetry module check the receive queue to determine if any of the received messages include a command from the surface facility wherein a command from the surface facility would reasonably be interpreted as a downlink signal. See Fig. 1; see para. [0022], [0035] - [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the EM uplink signal is a first EM signal, and further comprising transmitting a second EM downlink signal from the EM receiver to the EM transmitter as taught in Fig. 1 of Hay into Fig. 3 of Hay in order to gain the advantage of bidirectional communication between the borehole assemblies and the reference nodes to communicate information regarding distance and direction wherein the uplink signal includes data from the borehole assembly to the surface and the downlink includes commands to the borehole assembly from the surface.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay et al. US 2012/0139748 (Hay) in view of Zhang et al. US 2014/0239957 (Zhang).

Regarding claim 3, Hay fails to teach wherein the second wellbore is offset from the first wellbore by between 1,000 meters and 3,000 meters.
Roberson teaches wherein the second wellbore is offset from the first wellbore by between 1,000 meters and 3,000 meters (EM transmitters and receivers are deployed in wellbores located up to 1,000 meters apart, wherein it would be obvious to one of ordinary skill in the art to have wellbores between 1,000 and 3,000 without any undue experimentation or providing any unexpected results; see para. [0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the second wellbore is offset from the first wellbore by between 1,000 meters and 3,000 meters as taught in Zhang into Hay in order to gain the advantage of performing EM imaging conducted between two wells separated by over 1,000 meters.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay et al. US 2012/0139748 (Hay) in view of Hay US 2012/0061143 (Hay-143). 

Regarding claims 4 and 12, Hay fails to teach wherein the wireless transmitter is configured to transmit a downlink EM signal to the EM receiver.
Hay-143 further teaches wherein the wireless transmitter is configured to transmit a downlink EM signal to the EM receiver (the control system allows transmission of uplink and downlink signals to the drilling assemblies; see para. [0013], [0014], [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the wireless transmitter is configured to transmit a downlink EM signal to the EM receiver as taught in Hay-143 into Hay in order to gain the advantage of transmitting and receiving data regarding position and instructions for controlling a drilling operation.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay et al. US 2012/0139748 (Hay) in view of Cuevas et al. US 2015/0369949 (Cuevas). 

Regarding claims 6 and 14, Hay fails to teach further comprising a downhole decoder connected to the EM receiver in the second wellbore, wherein the downhole decoder is configured to reduce noise of the received uplink signals; and further comprising at least partially decoding the EM uplink signal at a downhole decoder in the second wellbore.
Cuevas teaches further comprising a downhole decoder connected to the EM receiver in the second wellbore, wherein the downhole decoder is configured to reduce noise of the received signals; and further comprising at least partially decoding the EM signal at a downhole decoder in the second wellbore (downhole analog signal processing generate digital data to reduce signal degradation and impact of noise on information acquired from the downhole environment; see para. [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features comprising a downhole decoder connected to the EM receiver in the second wellbore, wherein the downhole decoder is configured to reduce noise of the received signals; and further comprising at least partially decoding the EM signal at a downhole decoder in the second wellbore as taught in Cuevas into Hay in order to gain the advantage of reducing signal degredation and impact of noise on information by analyzing the data and generating digital data prior to transmission.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868